DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of a method for operating a vehicle that includes a direct current to alternating current converter in particular, the limitations: 
“generating an indication to clear an air flow path to the direct current to alternating current converter in response to the measured temperature being greater than the modeled temperature for greater than a threshold amount of time, wherein the modeled temperature is a function of a position of a window” as recited in claim 1;
“generating an indication to clear an air flow path to the direct current to alternating current converter in response to the measured temperature being greater than the modeled temperature for greater than a threshold amount of time, where the modeled temperature is a function of a seat position” as recited in claim 4;
“adjusting the climate control system by adjusting a position of a vent where the vent is adjusted in response to the temperature of the direct current to alternating current converter being greater than the desired temperature” as recited in claims 10 and 16. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUN KAI MA/Primary Examiner, Art Unit 3763